           Case 8:20-cr-00146-DOC Document 54 Filed 03/29/21 Page 1 of 1 Page ID #:279
Mark Takla (Cal. Bar No. 218111)    (714) 338-3500
Assistant United States Attorney
Terrorism and Export Crimes Section
411 W. Fourth Street, Suite 8000
Santa Ana, California 92701-4599


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                   CASE NUMBER:

                                                                       SA CR 20-00146-DOC (KES)
                                             PLAINTIFF(S)
                             v.
                                                                     NOTICE OF MANUAL FILING
JASON FONG,                                                                OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

Government's Ex Parte Application for Order Sealing Document; Declaration of Mark Takla
[Proposed] Order Sealing Document
Under Seal Document




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




March 29, 2021                                                /s/ Mark Takla
Date                                                          Attorney Name
                                                              United States of America, Plaintiff
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
